Title: To Thomas Jefferson from Robert Smith, 6 July 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir, 
            Navy dept. July 6. 1803
          
          I have the honor to enclose 12 blank commissions to which your Signature is requested.—
          They are wanted for Officers who have been heretofore appointed but not properly commissioned, their appointments having been made out on blank warrants.—
          With high respect, I am Sir, yr mo: ob: Servt.
          
            Rt Smith
          
        